  Exhibit 10.62

 
LOAN AGREEMENT
 
This Loan Agreement (the “Loan Agreement”) is made as of January 2, 2019 , by
and between (the “Lender”) and OCEAN THERMAL ENERGY CORPORATION (the
“Borrower”).


W I T N E S S E T H:
 
WHEREAS, the Borrower desires to obtain certain credit facilities, as set forth
in this Loan Agreement, and the Lender is willing to provide such credit
facilities on the terms and conditions set forth herein;
 
NOW, THEREFORE, the Lender and the Borrower, intending to be legally bound,
hereby agree as follows:
 
1. The Credit Facilities. The Lender agrees, pursuant to the terms and
conditions of this Loan Agreement and the other Loan Documents (as defined
below), to make a loan to the Borrower in a principal amount of up to Ten
Thousand Dollars ($10,000) (the “Loan”). The Loan shall be evidenced by a Note
(the “Note”) and shall be made in accordance with and subject to the terms and
conditions of this Loan Agreement, the Note and the other Loan Documents.
 
2. The Loan Documents. The following documents and materials (together with this
Loan Agreement and any other accessory documents executed in connection
herewith, such documents and materials, as they may be amended, restated,
renewed and extended, are collectively referred to herein as the “Loan
Documents”) have been or will be executed in connection with the Loan:
 
a.
Note
 
3. Interest Rate. The Loan shall bear interest as set forth in the Note.
 
4. Repayment of the Loan shall be made as set forth in the Note, and pre-
payment shall be permitted as therein specified.
 
5. Use of Proceeds. The proceeds of the Loan shall be used to support the
administrative and legal expenses of:
 
(i)
Ocean Thermal Energy Corporation’s lawsuit before the United States District
Court for the Western District of Tennessee Ocean Thermal Energy Corp. v. Robert
Coe el al. Case No. 2:17-cv-02343SHL-cgc; and,
 
(ii)
Subsequent actions brought about as a result of or in connection with this
litigation.
 
6. Expenses and Fees. The Borrower and Lender agree that each shall bear its own
expenses and fees related to this Loan Agreement.
 
 

 
 
7. Representations and Warranties. The Borrower, in order to induce the Lender
to make the Loan, make the following representations, warranties and promises:
 

a. Good Standing. The Borrower is a corporation, duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
with powers adequate to own its properties, and to carry on its business as
presently conducted by it.
 
b. Authority; Binding Agreement. The execution, delivery and performance of the
Loan Documents are within the corporate power of the Borrower, have been duly
authorized by the Borrower and are not in contravention of law or the terms of
the Borrower’s Certificate of Incorporation and By-Laws. The execution, delivery
and performance of the Loan Documents does not and will not contravene any
documents, agreements or undertakings to which the Borrower is a party or by
which it is bound. No approval of any person, corporation, governmental body or
other entity is a prerequisite to the execution, delivery, validity or
enforceability and performance of the Loan Documents. When executed by the
Borrower, the Loan Documents to which the Borrower is a party will constitute
the legally binding obligations of the Borrower, enforceable in accordance with
their terms except as the enforceability may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors' rights
generally.
 
c. Financial Information. Subject to any limitation stated therein or in
connection therewith, all balance sheets, earning statements, accounts
receivable lists and aging schedules and other financial data which have been or
shall be furnished to the Lender by the Borrower to induce the Lender to enter
into this Loan Agreement or otherwise in connection herewith, do or will fairly
represent the financial condition of the Borrower in all material respects, are
accurate, complete and correct in all material respects insofar as completeness
may be necessary to give the Lender a true and accurate knowledge of the subject
matter as of the date hereof. There are no material liabilities, direct or
indirect, fixed or contingent, of the Borrower as of the date of such financial
statements which are not reflected therein or in the notes thereto. There has
been no material adverse change in the financial condition or operations of the
Borrower since the date of said financial statements or since the respective
dates on which either furnished the Lender with other financial data or other
representations about their financial condition.
 
d. Solvency. Any borrowings to be made by Borrower under this Loan Agreement do
not and will not render Borrower insolvent. The Borrower is contemplating
neither the filing of a petition under any state or federal bankruptcy or
insolvency laws, nor the liquidation of all or a major portion of its property,
and the Borrower has no knowledge or any reason to know of any person
contemplating the filing of any such petition against it.
 
8. Covenants. The Borrower agrees with the Lender that during the term of this
Agreement and the other Loan Documents, and any extensions, replacements or
renewals thereof (except as otherwise agreed by the Lender in writing):
 
a. Insurance. The Borrower shall maintain adequate insurance policies as are
customary.
 
 

 
 
b. Notice of Default; Litigation. The Borrower shall notify the Lender in
writing immediately upon becoming aware of any default hereunder, or of any
actions, suits, investigations, or proceedings at law, in equity or before any
governmental authority that may have a material adverse effect on the Borrower,
pending or threatened, against or affecting the Borrower or involving the
validity or enforceability of the Loan Documents.
 
c. Financial Information. The Borrower shall furnish, upon request, to the
Lender on an annual basis, federal income tax returns of the Borrower and annual
financial statements of the Borrower, compiled by certified public accountants,
within one hundred twenty (120) days after the end of each fiscal year; and (ii)
on a fiscal quarter basis, internally-prepared interim financial statements of
the Borrower in a form satisfactory to Lender within thirty (30) days of the
close of each fiscal quarter.
 
d. Expenses. Each Party shall pay its own costs and expenses (including, but not
limited to, attorneys' fees) incidental to the Loan, to the preservation the
Lender's interests under the Loan Documents and to the collection of all
obligations pursuant to the Loan Documents.
 
e. Further Assurances. Each Party shall execute such documents as the as the
other Party may reasonably request relating to the Loan.
 
9. Conditions Precedent. The obligation of the Lender to make the Loan is
subject to the reasonable satisfaction by the Lender of the following conditions
precedent:
 
a. The Borrower’s representations and warranties as contained herein shall be
accurate and complete as of the date of closing;
 
b. The Borrower shall not be in default under any of the covenants contained
herein as of the date of closing;
 
c. The Borrower shall have executed and delivered all of the Loan Documents to
which it is a party;
 
d. The Borrower shall have delivered to the Lender all of the documents (fully
executed) and materials and satisfied all of the requirements reasonably
requested by Lender to evidence the obligations of Borrower with respect to the
Loan in such form and substance as may be reasonably acceptable to the Lender;
and
 
e. The Borrower shall provide the Lender with written confirmation that there
are no known disputes or pending actions between the Borrower and the Internal
Revenue Service.
 
10. Events of Default; Acceleration; Remedies. The occurrence of any one or more
of the following events shall constitute a default (an “Event of Default”) under
this Agreement:
 
a. If any statement, representation or warranty made by the Borrower in the Loan
Documents, in connection therewith or any financial statement, report, schedule,
or certificate furnished to the Lender by the Borrower, any of its
representatives, employees or accountants during the term of this Agreement
shall prove to have been false or misleading when made, or subsequently becomes
false or misleading, in any material respect;
 
 

 
 
b. Default by the Borrower in payment within five (5) days of the due date of
any principal or interest or other amounts called for under the Loan Documents;
 
c. Default by the Borrower in the performance or observance of any of its
obligations under the provisions, terms, conditions, warranties or covenants of
the Loan Documents and such failure shall continue for a period of thirty (30)
days or more following receipt of written notice thereof from the Lender.
 
d. The occurrence of an event of default not cured within any applicable remedy
period, under any obligations of the Borrower to the Lender other than under the
Loan Documents, whether created prior to, concurrent with, or subsequent to
obligations arising out of the Loan Documents;
 
e. The Borrowers shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of any of their or its property, (ii) admit in
writing their or its inability to pay their or its debts as they mature, (iii)
make a general assignment for the benefit of creditors, (iv) be adjudicated a
bankrupt or insolvent, (v) file a voluntary petition in bankruptcy, or a
petition or an answer seeking reorganization to take advantage of any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it or he in any proceeding under any
such law or (vi) offer or enter into any compromise, extension or arrangement
seeking relief or extension of their or its debts;
 
f. In the event that proceedings shall be commenced or an order, judgment or
decree shall be entered against the Borrower, without the application, approval
or consent of the Borrower (as the case may be) in or by any court of competent
jurisdiction, relating to the bankruptcy, dissolution, liquidation,
reorganization or the appointment of a receiver, trustee or liquidator of the
Borrower of all or a substantial part of their or its assets, and such
proceedings, order, judgment or decree shall continue undischarged or unstayed
for a period of 90 days;
 
Upon the occurrence of any Event of Default, (i) all of the obligations of the
Borrower to the Lender under this Loan Agreement will immediately become due and
payable without further demand, notice or protest, all of which are hereby
expressly waived; (ii) the Lender may proceed to protect and enforce its rights,
at law, in equity, or otherwise, against the Borrower under the Uniform
Commercial Code, any other applicable law, any Loan Document, any agreement
between the Borrower and the Lender; and/or (iii) the Lender's commitment to
make further loans under this Agreement or any other agreement with the Borrower
will immediately cease and terminate.
 
11. General Provisions. The Lender and the Borrower agree as follows with
respect to the Loan Documents:
 
a. Waivers.
 
 

 
 
i. The Borrower hereby waives, to the fullest extent permitted by law,
presentment, notice, protest and all other demands and notices of any
description and assent (1) to any extension of the time of payment or any other
indulgence, and (2) to the release of any other person primarily or secondarily
liable for the obligations evidenced hereby.
 
ii. No delay or omission on the part of the Lender in exercising any right,
privilege or remedy hereunder shall operate as a waiver of such right, privilege
or remedy or of any other right, privilege or remedy under the Loan Documents.
No waiver of any right, privilege or remedy or any amendment to the Loan
Documents shall be effective unless made in writing and signed by the Lender. A
waiver on any one occasion shall not be construed as a bar to or waiver of any
such right, privilege and/or remedy on any future occasion. No single or partial
exercise of any power hereunder shall preclude other or future exercise thereof
or the exercise of any other right. The acceptance by the Lender of any payment
after any default under the Loan Documents shall not operate to extend the time
of payment of any amount then remaining unpaid hereunder or constitute a waiver
of any rights of the Lender hereof under the Loan Documents.
 
b. Binding Agreement. The Loan Documents shall inure to the benefit of and shall
be binding upon the parties hereto and their respective heirs, legal
representatives, successors, and assigns;
 
c. Entire Agreement and Amendment. The Loan Documents constitute the entire
agreement between the Lender and the Borrower with respect to the Loan and shall
not be changed in any respect except by written instrument signed by the parties
thereto;
 
d. Governing Law. The Loan Documents and all rights and obligations thereunder,
including matters of construction, validity, and performance, shall be governed
by the laws of the Commonwealth of Pennsylvania;
 
e. Severability. If any term, condition, or provision of the Loan Documents or
the application thereof to any person or circumstance shall, to any extent, be
held invalid or unenforceable according to law, then the remaining terms,
conditions, and provisions of the Loan Documents, or the application of any such
invalid or unenforceable term, condition or provision to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, condition, and provision of the
Loan Documents shall be valid and enforced to the fullest extent permitted by
law;
 
f. Notice. Any demand or notice required or permitted under the Loan Documents
shall be effective if either: (i) hand-delivered to the addressee, or (ii)
deposited in the mail, registered or certified, return receipt requested and
postage prepaid, or delivered to a private express company addressed to the
addressee: (A) at the address shown below, or (B) if such party has provided the
other in writing with a change of address, at the last address so provided. Any
notice or demand mailed as provided in this paragraph shall be deemed given and
received on the earlier of: (i) the date received; (ii) or the date of delivery,
refusal or non-delivery as indicated on the return receipt, if sent by mail or
private express as provided above.
 
 

 
  
Borrower:                                                                   
Lender:
 
Ocean Thermal Energy Corporation
800 South Queen Street
Lancaster, PA 17603
 
g. Conflict Among Loan Documents. In the event of any conflict between the
terms, covenants, conditions and restrictions contained in the Loan Documents,
the term, covenant and condition or restriction which grants the greater benefit
upon the Lender shall control. The determination as to which term, covenant,
condition or restriction is the more beneficial shall be made by the Lender in
its sole discretion.
 
h. Costs of Collection. The Borrower agrees to pay on demand all reasonable out-
of-pocket costs of collection under the Loan Documents, including reasonable
attorneys' fees, whether or not any foreclosure or other action is instituted by
the Lender in its discretion.
 
i. Rights Cumulative. All rights and remedies of the Lender, whether granted
herein or otherwise, shall be cumulative and may be exercised singularly or
concurrently.
 
IN WITNESS WHEREOF, the Borrowers and the Lender have executed this Loan
Agreement as of the date indicated above.
 
 
 
 
OCEAN THERMAL ENERGY CORPORATION
 
 
 
 
 

By:  


 
 
Name:  

Jeremy P. Feakins 
 
 
Title:  

Chief Executive Officer 
 

 



 
Lender(s)
 
 
 
 
 

By:  


 
 
Names:  



 
 
 
 
 

 
 

 
 
Loans - Memphis Litigation
 
 
Added Incentive - 0.0025% of the funds received from the Memphis litigation
 
 
 
 
 
Date
Name
Amount
 
1/2/19
Jim Berneri
      10,000.00
 
1/3/19
Peter Wolfson
      10,000.00
 
1/3/19
Ignazio Caruso
      10,000.00
 
1/3/19
Ignazio Caruso
      10,000.00
 
1/3/19
Francesco Caruso
      10,000.00
 
1/3/19
Carlton Boon
      10,000.00
 
1/3/19
Jay Layman
      10,000.00
 
1/3/19
Pietro Carcioppolo
      10,000.00
 
1/8/19
Paula Vitz
      10,000.00
 
1/8/19
Vosburg Family Trust
      10,000.00
 
1/10/19
Jordan Stewart
      10,000.00
 
1/14/19
Anthony Gray
      10,000.00
 
1/14/19
Don Logan
      10,000.00
 
1/14/19
Knox
      10,000.00
 
1/14/19
Natale Amato
      10,000.00
 
1/14/19
Bob Lowe
      10,000.00
 
1/14/19
Joan Boyntim
      10,000.00
 
1/15/19
Jason Layman
      10,000.00
 
1/17/19
Shirley Walker
      10,000.00
 
1/17/19
Ed Baer
      10,000.00
 
1/18/19
Wells Mountain
      30,000.00
 
1/14/19
Frank Randazzo
      10,000.00
 
1/22/19
Michael Baer
      10,000.00
 
1/22/19
Tim Abbott
      10,000.00
 
1/31/19
Jack Lehr
      15,000.00
 
1/31/19
Jack Lehr
        5,000.01
 
2/12/19
Bob Lowe
      10,000.00
 
3/22/19
Anne & Mark Zerbe
      20,000.00
 
 
 
 
 
Total
 
    310,000.01
 

 
 
